ACCEPTED
                                                                       04-15-00254-CV
                                                           FOURTH COURT OF APPEALS
                                                                SAN ANTONIO, TEXAS
                                                                  8/24/2015 3:13:05 PM
                                                                        KEITH HOTTLE
                                                                                CLERK




                                                      FILED IN
                                               4th COURT OF APPEALS
                                                SAN ANTONIO, TEXAS
                      NO. 04-15-00254-CV       08/24/2015 3:13:05 PM
                                                   KEITH E. HOTTLE
                                                        Clerk
                  IN THE COURT OF APPEALS
                 FOURTH JUDICIAL DISTRICT
                     SAN ANTONIO, TEXAS
 ______________________________________________________

             THE CITY OF SAN ANTONIO AND
            SAN ANTONIO RIVER AUTHORITY

                                       Appellants

                           vs.

                  OLSVALDO PERALTA

                                        Appellee
_________________________________________________________

            APPELLEE’S MOTION FOR LEAVE
               TO FILE SUR-REPLY BRIEF
_________________________________________________________



Corbin L. Snow, III                 Robert W. Clore
State Bar No. 18809100              State Bar No. 24012436
310 West Sunset                     15481 S. Padre Island Dr. #101
San Antonio, TX 78209               Corpus Christi, TX 78418
Telephone: (210) 820-0020           Telephone: (361) 558-3527
Facsimile: (210) 820-0019           Facsimile: (361) 949-0908
corbinsnow@thesnowlawfirm.com       rclore@robclorelaw.com

               ATTORNEYS FOR APPELLEE
                  OSVALDO PERALTA
TO THE HONORABLE COURT OF APPEALS:

      Appellee, Osvaldo Peralta, files this Motion for Leave to File Sur-Reply Brief

and moves for this Court to grant him leave to file his Sur-Reply Brief. Appellee

seeks leave to file this Sur-Reply to aid the Court in its decision, and to address

arguments and inaccurate assertions made in Appellants’ Reply Briefs.

      Appellee respectfully requests that this Court grant his Motion for Leave to

File Sur-Reply Brief, and deem that Appellee’s Sur-Reply Brief, submitted to this

Court contemporaneous with this motion, be filed. Appellee prays for such other

relief, in law or in equity, to which this Court finds Appellee justly entitled.



                                                      Respectfully submitted,

                                                      /s/ Robert W. Clore
                                                      Robert W. Clore
                                                      State Bar No. 24012436
                                                      15481 S. Padre Island Dr. #101
                                                      Corpus Christi, Texas 78418
                                                      Telephone: (361) 558-3527
                                                      Facsimile: (361) 949-0908
                                                      rclore@robclorelaw.com


                                                      Corbin L. Snow, III
                                                      State Bar No. 18809100
                                                      310 West Sunset
                                                      San Antonio, TX 78209
                                                      Telephone: (210) 820-0020
                                                      Facsimile: (210) 820-0019
                                                   corbinsnow@thesnow
                                                   lawfirm.com

                                                   ATTORNEYS FOR
                                                   APPELLEE, OSVALDO
                                                   PERALTA


                    CERTIFICATION OF CONFERENCE

       I, Robert W. Clore, certify that I communicated with Deborah Lynne Klein,
Attorney for Appellant, the City of San Antonio, and Clarissa M. Rodriguez,
Attorney for Appellant, the San Antonio River Authority, on August 21, 2015, and
they indicated that they oppose the Motion.


                                                   /s/ Robert W. Clore
                                                   Robert W. Clore


                         CERTIFICATE OF SERVICE

      This is to certify that the above and foregoing instrument has been forwarded
to counsel as indicated below on this the 24th day of August, 2015.

     Deborah Lynne Klein, Attorney for the City of San Antonio,
Deborah.Klein@sanantonio.gov

Clarissa M. Rodriguez, Attorney for the San Antonio River Authority,
clarissa.rodriguez@rampage-sa.com

      Corbin L. Snow, III, Trial Attorney for Appellant Osvaldo Peralta,
corbinsnow@thesnowlawfirm.com

      VIA E-FILING



                                                   /s/ Robert W. Clore
                                                   Robert W. Clore